Citation Nr: 1602276	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for a cervical spine disorder, to include as secondary to the service-connected lumbar spine disability.  

2.  Service connection for a right hip disorder, to include as secondary to the service-connected lumbar spine disability. 

3.  Service connection for a left hip disorder, to include as secondary to the service-connected lumbar spine disability. 

4.  Service connection for a right leg disorder. 

5.  Service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In July 2012 and September 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, including to obtain VA and private treatment records, and to provide the Veteran with VA medical examinations.  Further discussion of the AOJ compliance with the July 2012 and September 2014 Board Remand directives is included in the Duties to Notify and Assist and Remand sections below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for a cervical spine disorder, a right hip disorder, and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1. The Veteran had non-chronic bilateral leg pain and numbness in service that resolved prior to service separation. 

2. The Veteran does not have a current bilateral leg disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right leg disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for a left leg disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claims for service connection for right and left leg disorders, the RO sent notice a letter in November 2006 prior to the initial denial of the claims.  The above-referenced letter notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  In October 2014, pursuant to the September 2014 Board Remand, the AOJ sent a letter to the Veteran, attached VA Form 21-4142, and requested that the Veteran provide authorization for VA to obtain treatment records from Winter Haven Hospital because the January 2013 authorization had expired; however, the Veteran did not return the completed VA Form 21-4142.  Accordingly, the Board finds that VA satisfied its duty to obtain relevant records and evidence. 

With respect to the claims for service connection for right and left leg disorders, the Veteran was afforded a VA examination in July 2012.  The Board finds that the above-referenced examination is adequate for the purpose of deciding the issues of service connection for right and leg disorders.  The examination report contains all the findings needed to evaluate the claims for service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, the Veteran is not diagnosed with a "chronic disease" of the right or legs under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims for service connection for right and left leg disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right and Left Leg Disorders 

The Veteran contends that service connection is warranted because right and left leg disorders started in service as a result of being hit with a car in April 1981.  The Veteran asserted that bilateral leg symptoms have been continuous since the in-service leg injury.  See, e.g., October 2006 VA Form 21-526; October 2006 VA Form 21-4138.

The Board finds that the Veteran had non-chronic bilateral leg pain and numbness during service that resolved prior to service separation.  A January 1980 service treatment record shows that the Veteran complained of a three-week history of right leg pain and swelling; upon examination in January 1980, x-rays of the right leg were within normal limits.  A February 1980 service treatment record shows an assessment of right anterior tibia muscle strain.  A February 1981 service treatment record shows that the Veteran reported pain in the right lower thigh, which was assessed as a muscle sprain of the quadriceps.  An April 1981 service treatment record shows that the Veteran reported pain in the left lateral leg below the knee after being hit by a car, and was assessed of a left leg bruise.  Service treatment records dated in May 1981 and November 1982 showed that the Veteran reported low back pain that radiated to the left leg.  An August 1982 service treatment record shows an assessment of sciatica.  A February 1983 service treatment record shows that the Veteran reported low back pain that radiated down both legs.  An April 1983 VA treatment record shows that the Veteran report leg numbness.  Upon examination in April 1983, the Veteran's lower extremities were found to be normal and the Veteran was found fit for duty.  

The December 1983 service separation examination shows a normal clinical neurological evaluation, as well as a normal clinical evaluation of the lower extremities.  The concurrent report of medical history shows that the Veteran denied current symptoms or history of leg cramps, broken bones, arthritis, bone, joint, or other deformities, "trick" or locked knee, neuritis, and paralysis.  Based on the foregoing, the Board finds that, while the Veteran had leg pain and numbness during service, these symptoms were not chronic and resolved prior to service separation. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of the legs.  While the Veteran has asserted that he has a bilateral leg disability, VA medical records during, and immediately prior to, the appeal period show no diagnosis of, or treatment for, a bilateral leg disability.  During the July 2012 VA examination, the Veteran reported that bilateral leg pain starts in the hips and radiates down to the thigh and knee areas.  Based on the Veteran's reports during that pain does not originate in the thighs or knees, the July 2012 VA examiner opined that a bilateral leg disorder was not incurred in or caused by the claimed in-service injury, disease, or event.  Based on the language and context of the July 2012 VA examiner's rationale, the VA examiner essentially opined that the Veteran does not have a current right or left leg disability.  The July 2012 VA examination report showed that the Veteran's bilateral lower extremity reflexes were normal, and muscle strength testing and sensory examination was normal.

The record reflects that the Veteran is service connected for right lower extremity radiculopathy.  See September 2014 VA spine examination report; September 2014 rating decision.  Therefore, to the extent that the Veteran has right leg pain, such pain has been considered and rated as part of the 10 percent rating assigned for right lower extremity radiculopathy.  The September 2014 VA examination report shows that the Veteran denied left leg symptoms, and the VA examiner found no neurological symptoms to indicate left lower extremity radiculopathy.  To the extent that the Veteran has left leg pain, symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  A separate and distinct current disability, for which service connection is not already established, is necessary for the Veteran's claim of service connection under any theory of entitlement.  Brammer, 3 Vet. App. at 225. As the weight of the evidence demonstrates no disability specific to the legs, other than the service-connected right lower extremity radiculopathy, service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disorder is denied. 

Service connection for a left leg disorder is denied. 


REMAND

Service Connection for Cervical Spine, Right Hip, and Left Hip Disorders

The Veteran contends that service connection is warranted because cervical spine, right hip, and left hip disorders started in service as a result of being hit with a car in April 1981.  The Veteran asserted that he has had cervical spine, right hip, and left hip pain since service.  Alternatively, the Veteran maintains that the cervical spine, right hip, and left hip disorders are related to the service-connected lumbar spine disability.  The Veteran explained that he did not seek treatment for the cervical spine, right hip, and left hip disorders because he was afraid such treatment may affect his job prospects, and indicated that he self-treated after service with over-the-counter pain medication.  See, e.g., October 2006 VA Form 21-526; October 2006 VA Form 21-4138.  

The July 2012 VA examiner opined that the right hip and left hip disabilities are less likely than not incurred in or caused by the claimed in-service car accident.  In reaching this conclusion, the July 2012 VA examiner reasoned that service treatment records fail to document ongoing problems or complaints concerning the hips or cervical spine after the initial trauma and that subsequent VA records show scant, if any, evidence of ongoing cervical spine or hip problems from 1983 to 2007.  The July 2012 VA examiner also reasoned that the cervical spine disability was caused by aging  The Board finds that the July 2012 VA examiner's opinion with respect to etiology of the hip disabilities to be inadequate because the VA examiner relied primarily on the absence of contemporaneous medical evidence of right or left hip symptoms, which constitutes legal error.  See Buchanan, 451 F.3d 1331.

In September 2014, the Board remanded the case to the AOJ because, while the July 2012 VA neck examination report provided a direct nexus opinion, the VA examiner did not provide a secondary service connection opinion between the service-connected lumbar spine disability and the cervical spine, right hip, and left hip disorders.  Upon remand, the October 2014 VA examiner opined that the cervical spine, right hip, and left hip disorders, which clearly and unmistakably existed prior to service, were not aggravated beyond their natural progression by an in-service event, injury, or illness.  However, the record, including the December 1979 service entrance examination, does not show that the cervical spine, right hip, or left hip disabilities preexisted service.  Therefore, the October 2014 VA opinion with respect to aggravation of a preexisting cervical spine, right hip, and left hip disabilities is inadequate because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Moreover, the October 2014 VA examiner did not opine on whether the service-connected lumbar spine disability aggravated the cervical spine, right hip, or left hip disabilities.  Accordingly, a new examination with opinion is required to help determine the etiology of the current cervical spine, right hip, and left hip disabilities.


Accordingly, the issues of service connection for cervical spine, right hip, and left hip disorders are REMANDED for the following actions:

1. Schedule the relevant VA examination(s) with opinions in order to assist in determining the etiology of the Veteran's cervical spine, right hip, and left hip disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner(s) is/are requested to provide the following opinions: 

Direct Service Connection

a. Is it at least as likely as not (i.e., probability of 50 percent or more) that a cervical spine disability started in service or is related to active service, to include the April 1981 in-service car accident?  

b. Is it at least as likely as not (i.e., probability of 50 percent or more) that a right hip disability started in service or is related to active service, to include the April 1981 in-service car accident?  

c. Is it at least as likely as not (i.e., probability of 50 percent or more) that a left hip disability started in service or is related to active service, to include the April 1981 in-service car accident?  

The VA examiner is requested to specifically comment on the Veteran's assertions of neck, right hip, and left hip pain since the April 1981 in-service car accident.

Secondary Service Connection

a. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability caused the Veteran's cervical spine disability?

b. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability aggravated (that is, permanently worsened in severity) the Veteran's cervical spine disability? 

c. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability caused the Veteran's right hip disability?

d. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability aggravated (that is, permanently worsened in severity) the Veteran's right hip disability? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability caused the Veteran's left hip disability?

e. Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected lumbar spine disability aggravated (that is, permanently worsened in severity) the Veteran's left hip disability? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the disability prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the remaining issues on appeal should be readjudicated.  If any of the benefits sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


